Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Choose one of:
Invention I	Claims 1-9, to a product (a display panel) comprising a plurality of gate lines intersected with the data lines; and a plurality of pixels respectively driven by corresponding data lines and gate lines, each of the plurality of pixels comprise a corresponding pixel electrode; wherein the pixel electrode of the pixel overlaps with adjacent another gate line to form an overlap region, classified in G02F1/136213  G02F1/136227  G02F1/136286 H01L27/12 G02F2001/134345.
Invention II	Claims 10-16, to a process of using (a driving method) comprises a step of outputting a gate driving signal to a corresponding gate line of the display panel comprising a hold time, a first pull-down time, an open time, and a second pull-down time; a duration of the first pull-down time, a duration of the open time, and a duration of the second pull-down time are equal; the gate driving signal is in a first low level within the hold time, in a high level at the open time, and in a second low level within the first pull-down time and the second pull-down tine; and a voltage value of the second low level is less than a voltage value of the first low level; classified in G02F1/13452  G02F1/13454  G02F1/1345 G02F1/1339 G02F2001/133388.
Claims 17-20, to a combination product/process of using (related product/process) for driving a display panel, (a) the display panel comprises the pixel electrode of the pixel overlaps with adjacent another gate line to form an overlap region; and (b) the driving circuit further comprises a gate driving circuit configured to output a gate driving signal comprises a hold time, a first pull-down time, an open time, and a second pull-down time; a duration of the first pull-down time, a duration of the open time, and a duration of the second pull-down time are equal; the gate driving signal is in a first low level within the hold time, in a high level at the open time, and in a second low level within the first pull-down time and the second pull-down time; and a voltage value of the second low level is less than a voltage value of the first low level; classified in G02F1/136286  G02F1/136227 H01L27/12 G02F1/1368.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed invention for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
The inventions are distinct, each from the other because of the following reasons:
Inventions I, II are related as product made and process of using.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case the processes of making the product of Invention I [claims 1-9] is not requiring the a signal period of the gate driving signal comprises a hold time, a first pull-down time, an open time, and a second pull-down time; however, Invention II [claims 10-16] cannot be made without these features.
Invention II can be applied as a method of driving other materially different displays than specifically required by Invention I, i.e., the pixel electrode of the pixel overlaps with adjacent another gate line to form an overlap region.
Inventions I, III are related as product made and process of using.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case the driving circuit of Invention III [claims 17-20] requires a specific gate driving circuit configured to output a gate driving signal to a corresponding gate line of the display panel; wherein a signal period of the gate driving signal comprises a hold time, a first pull-down time, an open time, and a second pull-down time; a duration of the first pull-down time, a duration of the open time, and a duration of the second pull-down time are equal; the gate driving signal is in a first low level within the hold time, in a high level at the open time, and in a second low level within the first pull-down time and the second pull-down time; and a voltage value of the second low level is less than a voltage value of the first low level; which is not required by Invention I [claims 1-9]. 
Inventions II, III 
In the instant case the driving circuit of Invention III [claims 17-20] requires a specific structure of the pixel electrode of the pixel overlaps with adjacent another gate line to form an overlap region; however the driving circuit of Invention II [claims 10-16] is applicable to other applications not required these features.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification with separate field of search
the inventions have acquired a separate status in the art due to their recognized divergent subject matter with separate field of search
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

In the instant case Invention I requires class searches at least in G02F1/136213  G02F1/136227  G02F1/136286 H01L27/12 G02F2001/134345; Invention II requires class searches at least in G02F1/13452  G02F1/13454  G02F1/1345 G02F1/1339 G02F2001/133388;  and Invention III requires class searches at least in G02F1/136286  G02F1/136227 H01L27/12 G02F1/1368.  
additionally the keyword search queries for each invention are different and distinct from each other.
Inventions I and II are related product made.  However, Inventions I and II each contains embodiments directed to the following patentably distinct and independent species from each other:
(claims 1-9) does not require the specific conditions as in Inventions II, namely not requiring the a signal period of the gate driving signal comprises a hold time, a first pull-down time, an open time, and a second pull-down time; however, Invention II (claims 17-20) cannot be made without these features.
B:        Invention II (claims 10-16) does not require the specific conditions as in Invention I (claims 1-9), namely the pixel electrode of the pixel overlaps with adjacent another gate line to form an overlap region; however, Invention I (claims 1-9) cannot be made without these features.
C:        Invention III (claims 17-20) does not require the specific conditions as in Invention I (claims 1-9), namely the pixel electrode of the pixel overlaps with adjacent another gate line to form an overlap region; however, Invention I (claims 1-9) cannot be made without these features.
The inventions are distinct if it can be shown that a combination as claimed: (A) does not require the particulars of the subcombination as claimed for patentability (to show novelty and unobviousness), and (B) the subcombination can be shown to have utility either by itself or in another materially different combination. (MPEP § 806.05(c)).  
Invention I [claims 1-9] is not requiring the a signal period of the gate driving signal comprises a hold time, a first pull-down time, an open time, and a second pull-down time; however, Invention II [claims 10-16] and Invention II [claims 10-16] cannot be made without these features.
Invention II [claims 10-16] and Invention II [claims 10-16] can be made without the pixel electrode of the pixel overlaps with adjacent another gate line to form an overlap region as required in Invention I (claims 1-9).
Invention II [claims 10-16] can be made without the pixel electrode of the pixel overlaps with adjacent another gate line to form an overlap region as required in Invention III (claims 17-20).
Therefore Invention I [claims 1-9] Invention II [claims 10-16] and Invention III [claims 17-20] are distinct from each other.
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG V NGUYEN/
Primary Examiner, Art Unit 2871